Exhibit 10.5

 



SECURITY AGREEMENT

 

This SECURITY AGREEMENT, dated as of August 28, 2019 (this “Security Agreement”)
is entered into by and among Driven Deliveries, Inc., a Nevada corporation
(“Obligor”) and M2 Equity Partners (“Secured Party”) under the Senior Secured
Debenture (defined below).

 

W I T N E S S E T H

 

WHEREAS, Obligor and the Secured Party are parties to that certain Senior
Secured Debenture, dated as of August 28, 2019 by and among Obligor and Secured
Party (the “Debenture”), pursuant to which the Obligor advanced $1,000,000 to
the Secured Party;

 

WHEREAS, the parties hereto acknowledge that the obligations evidenced by the
Debenture shall be secured by a security interest in the collateral described
below;

 

WHEREAS, in order to induce the Secured Party to advance the sums advanced
pursuant to the Debenture, the Obligor agreed to execute and deliver to the
Secured Party this Security Agreement for the benefit of the Secured Party and
to grant to the Secured Party a first priority security interest in certain
assets of the Obligor to secure the prompt payment, performance, and discharge
in full of the Obligor’s obligations under the Debenture (as defined below).

 

NOW, THEREFORE, in consideration of the agreements herein contained and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto hereby agree as follows:

 

1. Certain Definitions. As used in this Agreement, the following terms shall
have the meanings set forth in this Section 1. Terms used but not otherwise
defined in this Agreement that are defined in Article 9 of the UCC (such as
“general intangibles” and “proceeds”) shall have the respective meanings given
such terms in Article 9 of the UCC.

 

(a) “Collateral” means the collateral described on Schedule A attached hereto
and incorporated herein by this reference in which the Secured Party is granted
a security interest by this Agreement and which shall include the following,
whether presently owned or existing or hereafter acquired or coming into
existence, and all additions and accessions thereto and all substitutions and
replacements thereof, and all proceeds, products and accounts thereof,
including, without limitation, all proceeds from the sale or transfer of the
Collateral and of insurance covering the same and of any tort claims in
connection therewith.

 

(b) “Obligations” means all of the Obligor’s obligations under this Agreement
and the Debenture in each case, whether now or hereafter existing, voluntary or
involuntary, direct or indirect, absolute or contingent, liquidated or
unliquidated, whether or not jointly owed with others, and whether or not from
time to time decreased or extinguished and later increased, created or incurred,
and all or any portion of such obligations or liabilities that are paid, to the
extent all or any part of such payment is avoided or recovered directly or
indirectly from the Secured Party as a preference, fraudulent transfer or
otherwise as such obligations may be amended, supplemented, converted, extended
or modified from time to time.

 

 1

 

  

(c) “UCC” means the Uniform Commercial Code, as currently in effect in the State
of California.

 

2. Grant of Security Interest. As an inducement for the Secured Party to advance
the sums advanced pursuant to the Debenture, the Obligor agreed to execute and
deliver to the Secured Party this Security Agreement for the benefit of the
Secured Party and to grant to them a security interest in certain assets of the
Obligor to secure the prompt payment, performance, and discharge in full of the
Obligor’s obligations under the Debenture. Obligor hereby, unconditionally and
irrevocably, pledges, grants and hypothecates to the Secured Party a continuing
security interest in, a first lien upon, and a right of set-off against all of
Obligor’s right, title, and interest of whatsoever kind and nature in and to the
Collateral (the “Security Interest”).

 

3. Representations Warranties Covenants and Agreements of the Obligor. Obligor
represents and warrants to, and covenants and agrees with, the Secured Party as
follows:

 

(a) Obligor has the requisite corporate power and authority to enter into this
Agreement and otherwise to carry out its obligations thereunder. The execution,
delivery and performance by Obligor of this Agreement and the filings
contemplated therein have been duly authorized by all necessary action on the
part of Obligor and no further action is required by the Obligor.

 

(b) Obligor represents and warrants that it has no place of business or offices
where its respective books of account and records are kept (other than
temporarily at the offices of its attorneys or accountants) or places where
Collateral is stored or located, except as set forth on Schedule A attached
hereto;

 

(c) Obligor is the sole owner of the Collateral (except for non-exclusive
licenses granted by Obligor in the ordinary course of business), free and clear
of any liens, security interests, encumbrances, rights or claims, and is fully
authorized to grant the Security Interest in and to pledge the Collateral. There
is not on file in any governmental or regulatory authority, agency or recording
office an effective financing statement, security agreement, license or transfer
or any notice of any of the foregoing (other than those that have been filed in
favor of the Secured Party pursuant to this Agreement) covering or affecting any
of the Collateral. So long as this Agreement shall be in effect, the Obligor
shall not execute and shall not knowingly permit to be on file in any such
office or agency any such financing statement or other document or instrument
(except to the extent filed or recorded in favor of the Secured Party pursuant
to the terms of this Agreement).

 

(d) No part of the Collateral has been judged invalid or unenforceable. No
written claim has been received that any Collateral or Obligor’s use of any
Collateral violates the rights of any third Parties. There has been no adverse
decision to Obligor’s claim of ownership rights in or exclusive rights to use
the Collateral in any jurisdiction or to the Obligor’s right to keep and
maintain such Collateral in full force and effect, and there is no proceeding
involving said rights pending or, to the best knowledge of any Obligor,
threatened before any court, judicial body, administrative or regulatory agency,
arbitrator or other governmental authority.

 

 2

 

  

(e) Obligor shall at all times maintain its books of account and records
relating to the Collateral at its principal place of business and its Collateral
at the locations set forth on Schedule A attached hereto and may not relocate
such books of account and records or tangible Collateral unless it delivers to
the Secured Party at least 30 days prior to such relocation (i) written notice
of such relocation and the new location thereof (which must be within the United
States) and (ii) evidence that appropriate financing statements and other
necessary documents have been filed and recorded and other steps have been taken
to perfect the Security Interest to create in favor of the Secured Party valid,
perfected and continuing first priority liens in the Collateral.

 

(f) This Agreement creates in favor of the Secured Party a valid security
interest in the Collateral securing the payment and performance of the
Obligations and, upon making the filings described in the immediately following
sentence, a perfected security interest in such Collateral. Except for the
filing of financing statements on Form UCC-I under the UCC with the appropriate
authority in California, no authorization or approval of or filing with or
notice to any governmental authority or regulatory body is required either (i)
for the grant by any Obligor of, or the effectiveness of, the Security Interest
granted hereby or for the execution, delivery and performance of this Agreement
by such Obligor or (ii) for the perfection of or exercise by the Secured Party
of their rights and remedies hereunder.

 

(g) On the date of execution of this Agreement, Obligor will deliver to the
Secured Party one or more executed UCC financing statements on Form UCC-1 under
the UCC with respect to the Security Interest.

 

(h) The execution, delivery, and performance of this Agreement does not conflict
with or cause a breach or default, or an event that with or without the passage
of time or notice, shall constitute a breach or default, under any agreement to
which such Obligor is a party or by which such Obligor is bound. No consent
(including, without limitation, from stockholders or creditors of any Obligor)
is required for any Obligor to enter into and perform its obligations hereunder.

 

(i) Obligor shall at all times maintain the liens and Security Interest provided
for hereunder as valid and perfected liens and security interests in the
Collateral in favor of the Secured Party until this Agreement and the Security
Interest hereunder shall be terminated pursuant to Section 12 hereof. Obligor
hereby agrees to defend the same against any and all persons. Such Obligor shall
safeguard and protect all Collateral for the account of the Secured Party. At
the request of the Secured Party, the Obligor will sign and deliver to the
Secured Party at any time or from time to time one or more financing statements
pursuant to the UCC (or any other applicable statute) in form reasonably
satisfactory to the Secured Party and will pay the cost of filing the same in
all public offices wherever filing is, or is deemed by the Secured Party to be,
necessary or desirable to effect the rights and obligations provided for herein.
Without limiting the generality of the foregoing, such Obligor shall pay all
fees, taxes and other amounts necessary to maintain the Collateral and the
Security Interest hereunder, and the Obligor shall obtain and furnish to the
Secured Party from time to time, upon demand, such releases and/or
subordinations of claims and liens which may be required to maintain the
priority of the Security Interest hereunder.

 

 3

 

  

(j) Obligor will not transfer, pledge, hypothecate, encumber, sell or otherwise
dispose of any of the Collateral without the prior written consent of the
Secured Party.

 

(k) Obligor shall keep and preserve the Collateral in good condition, repair and
order and shall not operate or locate any such Collateral (or cause to be
operated or located) in any area excluded from insurance coverage.

 

(l) Obligor shall, within ten (10) days of obtaining knowledge thereof, advise
the Secured Party promptly, in sufficient detail, of any substantial change in
the Collateral, and of the occurrence of any event which would have a material
adverse effect on the value of the Collateral or on the Secured Party’ security
interest therein.

 

(m) Obligor shall promptly execute and deliver to the Secured Party such further
deeds, mortgages, assignments, security agreements, financing statements or
other instruments, documents, certificates and assurances and take such further
action as the Secured Party may from time to time request and may in its sole
discretion deem necessary to perfect, protect or enforce its security interest
in the Collateral.

 

(n) Obligor shall permit the Secured Party and their representatives and agents
to inspect the Collateral at any time, and to make copies of records pertaining
to the Collateral as may be requested by the Secured Party from time to time.

 

(o) Obligor shall promptly notify the Secured Party in sufficient detail upon
becoming aware of any attachment, garnishment, execution or other legal process
levied against any Collateral and of any other information received by the
Obligor that may materially affect the value of the Collateral, the Security
Interest or the rights and remedies of the Secured Party hereunder.

 

(p) All information heretofore, herein or hereafter supplied to the Secured
Party by or on behalf of the Obligor with respect to the Collateral is accurate
and complete in all material respects as of the date furnished.

 

4. Defaults. The following events shall be “Events of Default”:

 

(a) The occurrence of an Event of Default (as defined in the Debenture) under
the Debenture;

 

(b) Any representation or warranty of any Obligor in this Agreement shall prove
to have been incorrect in any material respect when made; and

 

(c) The failure by Obligor to observe or perform any of its obligations
hereunder or the Debenture, for five (5) days after receipt by Obligor of notice
of such failure from the Secured Party.

 

 4

 

 

5. Duty To Hold In Trust. Upon the occurrence of any Event of Default and at any
time thereafter, Obligor shall, upon receipt by it of any revenue, income or
other sums subject to the Security Interest, whether payable pursuant to the
Debentures or otherwise, or of any check, draft, Debenture, trade acceptance or
other instrument evidencing an obligation to pay any such sum, hold the same in
trust for the Secured Party and shall forthwith endorse and transfer any such
sums or instruments, or both, to the Secured Party for application to the
satisfaction of the Obligations.

 

6. Rights and Remedies Upon Default. Upon the occurrence of any Event of Default
and at any time thereafter, the Secured Party shall have the right to exercise
all of the remedies conferred hereunder and under the Debentures, and the
Secured Party shall have all the rights and remedies of a Secured Party under
the UCC and/or any other applicable law (including the Uniform Commercial Code
of any jurisdiction in which any Collateral is then located). Without
limitation, the Secured Party shall have the following rights and powers:

 

(a) The Secured Party shall have the right to take possession of the Collateral
and, for that purpose, enter, with the aid and assistance of any person, any
premises where the Collateral, or any part thereof, is or may be placed and
remove the same, and the Obligor shall assemble the Collateral and make it
available to the Secured Party at places which the Secured Party shall
reasonably select, whether at the Obligor’s premises or elsewhere, and make
available to the Secured Party, without rent, all of the Obligor’s respective
premises and facilities for the purpose of the Secured Party taking possession
of, removing or putting the Collateral in saleable or disposable form.

 

(b) The Secured Party shall have the right to operate the business of the
Obligor using the Collateral and shall have the right to assign, sell, lease or
otherwise dispose of and deliver all or any part of the Collateral, at public or
private sale or otherwise, either with or without special conditions or
stipulations, for cash or on credit or for future delivery, in such parcel or
parcels and at such time or times and at such place or places, and upon such
terms and conditions as the Secured Party may deem commercially reasonable, all
without (except as shall be required by applicable statute and cannot be waived)
advertisement or demand upon or notice to the Obligor or right of redemption of
the Obligor, which are hereby expressly waived. Upon each such sale, lease,
assignment or other transfer of Collateral, the Secured Party may, unless
prohibited by applicable law which cannot be waived, purchase all or any part of
the Collateral being sold, free from and discharged of all trusts, claims, right
of redemption and equities of the Obligor, which are hereby waived and released.

 

7. Applications of Proceeds. The proceeds of any such sale, lease or other
disposition of the Collateral hereunder shall be applied first, to the expenses
of retaking, holding, storing, processing and preparing for sale, selling, and
the like (including, without limitation, any taxes, fees and other costs
incurred in connection therewith) of the Collateral, to the reasonable
attorneys’ fees and expenses incurred by the Secured Party in enforcing their
rights hereunder and in connection with collecting, storing and disposing of the
Collateral, and then to satisfaction of the Obligations, and to the payment of
any other amounts required by applicable law, after which the Secured Party
shall pay to the Obligor any surplus proceeds. If, upon the sale, license or
other disposition of the Collateral, the proceeds thereof are insufficient to
pay all amounts to which the Secured Party is legally entitled, such Obligor
will be liable for the deficiency, together with interest thereon, at the rate
of 10% per annum or such lesser amount permitted by applicable law (the “Default
Rate”), and the reasonable fees of any attorneys employed by the Secured Party
to collect such deficiency. To the extent permitted by applicable law, such
Obligor waives all claims, damages and demands against the Secured Party arising
out of the repossession, removal, retention or sale of the Collateral, unless
due to the gross negligence or willful misconduct of the Secured Party.

 

 5

 

  

8. Costs and Expenses. The Obligor agree to pay all out-of-pocket fees, costs,
and expenses incurred in connection with any filing required hereunder,
including without limitation, any financing statements, continuation statements,
partial releases and/or termination statements related thereto or any expenses
of any searches reasonably required by the Secured Party. The Obligor shall also
pay all other claims and charges which in the reasonable opinion of the Secured
Party might prejudice, imperil or otherwise affect the Collateral or the
Security Interest therein. The Obligor will also, upon demand, pay to the
Secured Party the amount of any and all reasonable expenses, including the
reasonable fees and expenses of its counsel and of any experts’ and agents,
which the Secured Party may incur in connection with (i) the enforcement of this
Agreement, (ii) the custody or preservation of, or the sale of, collection from,
or other realization upon, any of the Collateral, or (iii) the exercise or
enforcement of any of the rights of the Secured Party under the Debentures.
Until so paid, any fees payable hereunder shall be added to the principal amount
of the Debentures and shall bear interest at the Default Rate.

 

9. Responsibility for Collateral. Obligor assumes all liabilities and
responsibility in connection with all Collateral, and the obligations of the
Obligor hereunder or under the Debenture shall in no way be affected or
diminished by reason of the loss, destruction, damage or theft of any of the
Collateral or its unavailability for any reason.

 

10. Security Interest Absolute. All rights of the Secured Party and all
Obligations of the Obligor hereunder, shall be absolute and unconditional,
irrespective of: (a) any lack of validity or enforceability of this Agreement,
the Debenture or any agreement entered into in connection with the foregoing, or
any portion hereof or thereof; (b) any change in the time, manner, or place of
payment or performance of, or in any other term of, all or any of the
Obligations, or any other amendment or waiver of or any consent to any departure
from the Debentures, the Transaction Documents or any other agreement entered
into in connection with the foregoing; (c) any exchange, release or
nonperfection of any of the Collateral, or any release or amendment or waiver of
or consent to departure from any other collateral for, or any guaranty, or any
other security, for all or any of the Obligations; (d) any action by the Secured
Party to obtain, adjust, settle and cancel in its sole discretion any insurance
claims or matters made or arising in connection with the Collateral; or (e) any
other circumstance which might otherwise constitute any legal or equitable
defense available to the Obligor, or a discharge of all or any part of the
Security Interest granted hereby. Until the Obligations shall have been paid and
performed in full, the rights of the Secured Party shall continue even if the
Obligations are barred for any reason, including, without limitation, the
running of the statute of limitations or bankruptcy. Each Obligor expressly
waives presentment, protest, notice of protest, demand, notice of nonpayment and
demand for performance. In the event that at any time any transfer of any
Collateral or any payment received by the Secured Party hereunder shall be
deemed by final order of a court of competent jurisdiction to have been a
voidable preference or fraudulent conveyance under the bankruptcy or insolvency
laws of the United States, or shall be deemed to be otherwise due to any Parties
other than the Secured Party, then, in any such event, the Obligor’s obligations
hereunder shall survive cancellation of this Agreement, and shall not be
discharged or satisfied by any prior payment thereof and/or cancellation of this
Agreement, but shall remain a valid and binding obligation enforceable in
accordance with the terms and provisions hereof. The Obligor waives all right to
require the Secured Party to proceed against any other person or to apply any
Collateral which the Secured Party may hold at any time, or to marshal assets,
or to pursue any other remedy. The Obligor waives any defense arising by reason
of the application of the statute of limitations to any obligation secured
hereby.

 

 6

 

  

11. Term of Agreement. This Agreement and the Security Interest shall terminate
on the date on which all payments under the Debenture have been made in full and
all other Obligations have been paid or discharged. Upon such termination, the
Secured Party, at the request and at the expense of the Obligor, will join in
executing any termination statement with respect to any financing statement
executed and filed pursuant to this Agreement.

 

12. Power of Attorney; Further Assurances. The Obligor authorizes the Secured
Party, and does hereby make, constitute and appoint it, and its respective
officers, agents, successors or assigns with full power of substitution, as each
Obligor’s true and lawful attorney- in-fact, with power, in its own name or in
the name of the Obligor, to, after the occurrence and during the continuance of
an Event of Default, (i) endorse any Debentures, checks, drafts, money orders,
or other instruments of payment (including payments payable under or in respect
of any policy of insurance) in respect of the Collateral that may come into
possession of the Secured Party; (ii) to sign and endorse any UCC financing
statement or any invoice, freight or express bill, bill of lading, storage or
warehouse receipts, drafts against debtors, assignments, verifications and
notices in connection with accounts, and other documents relating to the
Collateral; (iii) to pay or discharge taxes, liens, security interests or other
encumbrances at any time levied or placed on or threatened against the
Collateral; (iv) to demand, collect, receipt for, compromise, settle and sue for
monies due in respect of the Collateral; and (v) generally, to do, at the option
of the Secured Party, and at the Obligor’ expense, at any time, or from time to
time, all acts and things which the Secured Party deems necessary to protect,
preserve and realize upon the Collateral and the Security Interest granted
therein in order to effect the intent of this Agreement, the Debentures and the
Transaction Documents all as fully and effectually as the Obligor might or could
do; and each Obligor hereby ratifies all that said attorney shall lawfully do or
cause to be done by virtue hereof. This power of attorney is coupled with an
interest and shall be irrevocable for the term of this Agreement and thereafter
as long as any of the Obligations shall be outstanding.

 

(a) On a continuing basis, Obligor will make, execute, acknowledge, deliver,
file and record, as the case may be, in the proper filing and recording places
in any jurisdiction, all such instruments, and take all such action as may
reasonably be deemed necessary or advisable, or as reasonably requested by the
Secured Party, to perfect the Security Interest granted hereunder and otherwise
to carry out the intent and purposes of this Agreement, or for assuring and
confirming to the Secured Party the grant or perfection of a security interest
in all the Collateral.

 

 7

 

 

 (b) Obligor hereby irrevocably appoints the Secured Party as its attorney-in-
fact, with full authority in the place and stead of the Obligor and in the name
of the Obligor,from time to time in the Secured Party’ discretion, to take any
action and to execute any instrument which the Secured Party may deem necessary
or advisable to accomplish the purposes of this Agreement, including the filing,
in its sole discretion, of one or more financing or continuation statements and
amendments thereto, relative to any of the Collateral without the signature of
the Obligor where permitted by law.

 

13. Notices. All notices, requests, demands and other communications hereunder
shall be in writing, with copies to all the other parties hereto, and shall be
deemed to have been duly given when (i) if delivered by hand, upon receipt, (ii)
if sent by facsimile, upon receipt of proof of sending thereof, (iii) if sent by
nationally recognized overnight delivery service (receipt requested), the next
business day or (iv) if mailed by first-class registered or certified mail,
return receipt requested, postage prepaid, four days after posting in the U.S.
mails, in each case if delivered to the following addresses:

 



  If to Obligor: Driven Deliveries, Inc.       [address]                 M2
Equity Partners, LLC   If to Secured Party [Investor] 31 Water Street    
[address] Floor 2       Excelsior, MN 55331

 

14. Other Security. To the extent that the Obligations are now or hereafter
secured by property other than the Collateral or by the guarantee, endorsement
or property of any other person, firm, corporation or other entity, then the
Secured Party shall have the right, in its sole discretion, to pursue,
relinquish, subordinate, modify or take any other action with respect thereto,
without in any way modifying or affecting any of the Secured Party’ rights and
remedies hereunder.

 

15. Miscellaneous.

 

(a) No course of dealing between the Obligor and the Secured Party, nor any
failure to exercise, nor any delay in exercising, on the part of the Secured
Party, any right, power or privilege hereunder or under the Debentures shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, power or privilege hereunder or thereunder preclude any other or further
exercise thereof or the exercise of any other right, power or privilege.

 

(b) All of the rights and remedies of the Secured Party with respect to the
Collateral, whether established hereby or by the Debentures or by any other
agreements, instruments or documents or by law shall be cumulative and may be
exercised singly or concurrently.

 

(c) This Agreement constitutes the entire agreement of the parties with respect
to the subject matter hereof and is intended to supersede all prior
negotiations, understandings and agreements with respect thereto. Except as
specifically set forth in this Agreement, no provision of this Agreement may be
modified or amended except by a written agreement specifically referring to this
Agreement and signed by the parties hereto.

 

 8

 

 

(d) In the event that any provision of this Agreement is held to be invalid,
prohibited or unenforceable in any jurisdiction for any reason, unless such
provision is narrowed by judicial construction, this Agreement shall, as to such
jurisdiction, be construed as if such invalid, prohibited or unenforceable
provision had been more narrowly drawn so as not to be invalid, prohibited or
unenforceable. If, notwithstanding the foregoing, any provision of this
Agreement is held to be invalid, prohibited or unenforceable in any
jurisdiction, such provision, as to such jurisdiction, shall be ineffective to
the extent of such invalidity, prohibition or unenforceability without
invalidating the remaining portion of such provision or the other provisions of
this Agreement and without affecting the validity or enforceability of such
provision or the other provisions of this Agreement in any other jurisdiction.

 

(e) No waiver of any breach or default or any right under this Agreement shall
be considered valid unless in writing and signed by the Parties giving such
waiver, and no such waiver shall be deemed a waiver of any subsequent breach or
default or right, whether of the same or similar nature or otherwise.

 

(f) This Agreement shall be binding upon and inure to the benefit of each
Parties hereto and its successors and assigns.

 

(g) Each Parties shall take such further action and execute and deliver such
further documents as may be necessary or appropriate in order to carry out the
provisions and purposes of this Agreement.

 

(h) This Agreement shall be construed in accordance with the laws of the State
of Minnesota except to the extent the validity, perfection or enforcement of a
security interest hereunder in respect of any particular Collateral which are
governed by a jurisdiction other than the State of Minnesota in which case such
law shall govern. Each of the parties hereto irrevocably submits to the
exclusive jurisdiction of any Minnesota State or United States Federal court
sitting in the Southern District of Minnesota in any proceeding arising out of
or relating to this Agreement, and the parties hereto hereby irrevocably agree
that all claims in respect of such action or proceeding may be heard and
determined in such Minnesota State or Federal court. The parties hereto agree
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
inner provided by law. The parties hereto further waive any objection to venue
in the State of Minnesota and any objection to an action or proceeding in the
State of Minnesota, on the basis of forum non convenient.

 

 9

 

  

(i) EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A
JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
AGREEMENT. THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY
DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF
THIS AGREEMENT, INCLUDING WITHOUT LIMITATION CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS. EACH PARTY
HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT FOR EACH PARTIES
TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH PARTIES HAS ALREADY RELIED ON
THIS WAIVER IN ENTERING INTO THIS AGREEMENT AND THAT EACH PARTY WILL CONTINUE TO
RELY ON THIS WAIVER IN THEIR RELATED FUTURE DEALINGS. EACH PARTY FURTHER
WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL,
AND THAT SUCH PARTY KNOWINGLY AND VOLUNTARILY WAIVES ITS RIGHTS TO A JURY TRIAL
FOLLOWING SUCH CONSULTATION. THIS WAIVER IS IRREVOCABLE, MEANING THAT,
NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING, AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS AND SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT. IN THE EVENT OF
LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.

 

(j) This Agreement may be executed in any number of counterparts, each of which
when so executed shall be deemed to be an original and, all of which taken
together shall constitute one and the same Agreement in the event that any
signature is delivered by facsimile transmission, such signature shall create a
valid binding obligation of the Parties executing (or on whose behalf such
signature is executed) the same with the same force and effect as if such
facsimile signature were the original thereof.

 

************

 



 10

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Security Agreement to be
duly executed and delivered as of the date first above written.

 

  OBLIGOR:         DRIVEN DELIVERIES, INC.         By /s/ Christian L Schenk    
Name: Christian L Schenk     Title: CEO         SECURED PARTY:         M2 EQUITY
PARTNERS         By  /s/ Matthew Atkinson     Name: Matthew Atkinson     Title:
Co-Managing Member       August 28, 2019           /s/ Mark Savage     Mark
Savage     Co-Managing Member     August 28, 2019

  

 11

 

 

SCHEDULE A

 

COLLATERAL

 

All of Debtor’s assets, including but not limited to Equipment, Fixtures,
Inventory, General Intangibles, Chattel Paper, Contract Rights, Accounts
Receivable, Computer Equipment and Licensed Software and Intellectual Property,
Machinery, Negotiable Instruments, Vehicles, Accounts, Notes Receivable,
Consigned Merchandise, Communications Equipment and Products together with the
proceeds of the same and any after-acquired property.

 

 

 



 

